Citation Nr: 1752177	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right hip degenerative joint disease (DJD), status post (S/P) right hip arthroplasty.

2. Entitlement to a temporary (100 percent) total evaluation based on surgical procedure requiring a period of convalescence.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the RO.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. In light of the favorable decision with regard to the claims herein decided, no further discussion of the duties to assist and notify is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 

The claim of entitlement to a temporary (100 percent) total evaluation based on surgical procedure requiring a period of convalescence is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right hip disability had onset due to injury sustained during the Veteran's period of service.




CONCLUSION OF LAW

The criteria to establish service connection for right hip DJD, S/P right hip arthroplasty are met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b).

The Veteran contends that he sustained injury to his right hip during service that led to the onset of his right hip disability. He asserts that he had worsening right hip pain after the initial injury but reporting to sick call for additional treatment for complaints referable to his right hip was not an option as it would have been counterproductive to his career. He reported that he self-medicated so that he could continue performing his duties.

A July 1979 private record indicates that the Veteran fractured his upper femur in October 1973. He underwent open reduction and had a Hansen-Street nail inserted. The record documents that in July 1974, the Hansen-Street nail was removed and sutures were removed. The fracture of the upper femur had healed completely and the physician reported that the Veteran should have no permanent partial disability. The physician concluded that the Veteran had no disability that should prevent him from entering active service.

The July 1979 Report of Medical History documents that the Veteran had a previous history of fracture of the femur. The corresponding July 1979 enlistment examination reflects that clinical evaluation of the lower extremities and musculoskeletal systems were normal.

A December 1980 service treatment record documents the Veteran's complaint that he hurt his right hip in a fall. He reported that he had a knot on his hip. There was no skin breakdown over his hip. The Veteran was directed to apply analgesic balm and ice to his right hip.

A March 2010 private treatment record documents the Veteran's complaint of progressive pain in his right hip of a six to seven year duration. The Veteran reported no specific injury to his hip. On examination, the diagnosis was severe degenerative arthritis of the right hip. The Veteran was advised to undergo total hip arthroplasty.

Private treatment records reflect that the Veteran underwent right total hip arthroplasty in May 2010.

The September 2010 Report of VA examination reflects the Veteran's report that he complained of right hip pain after falling during his period of service. He reported that he has worked in the construction industry for over 20 years and underwent right total hip arthroplasty in May 2010. The physician stated that she could not offer an opinion as to etiology of the right hip disability without resort to mere speculation. The physician explained that it would be difficult to state that one isolated injury caused the Veteran's current right hip disability. Rather, the physician concluded that it was more likely that the Veteran's post-service work history (manual labor) performed over the past 20 years had contributed to the degenerative changes in his right hip.

An October 2011 VA orthopedic clinic note documents the Veteran's report of the history of his service injuries. He reported that after the initial injury, he sustained recurrent contusions and injuries to his right hip from judo classes and air assault training. The examiner opined that it was as likely as not, or at least possible, that the Veteran's current right hip disability began during his period of service or was the result of injury sustained during his period of service.

A March 2017 statement from the Veteran's treating chiropractic physician documents the Veteran's report of in-service injury. The Veteran reported that while in service, he worked on a water treatment truck and on one occasion jumped onto the truck and struck his right hip against a valve and developed a contusion over the area of the right trochanter which was later complicated by his participation in martial arts and training for the air assault team. Noting that the Veteran had undergone complete right hip replacement for the degenerative changes of the right hip, the chiropractic physician opined that the Veteran's right hip disability likely onset from the direct blow to the right hip when he struck his hip against the valve on the water treatment truck during his period of service.

An April 2017 statement reflects that the treating chiropractic physician reviewed the evidence and evaluated the Veteran.  Based on this review, examination of the Veteran and 32 years of clinical practice, the chiropractic physician opined that it was more likely than not that the Veteran's right hip disability onset in service. The chiropractic physician explained that the Veteran's right hip disability is a progressive condition and was the direct result of the injury sustained in December 1980. The chiropractic physician noted that a fall onto one's hip could certainly be the cause for early and rapid acceleration of degeneration. The chiropractic physician noted that the Veteran's right hip disability was not the result of aging given that he had much more advanced degeneration on his right hip as compared to the uninjured/uninvolved left hip. The chiropractic physician noted that if the disability were due to aging than both sides would age at approximately the same rate unless an injury occurred to one side causing acceleration in degeneration which was being demonstrated in the Veteran's case (i.e., injury accelerating degeneration).

An April 2017 Hip and Thigh Conditions Disability Benefits Questionnaire (DBQ) reiterates the Veteran's treating chiropractic physician's opinion that the Veteran's current right hip disability onset due to injury sustained during his period of service. 

The Board has considered the September 2010 VA opinion in which the physician stated that she could not offer an opinion as to etiology of the right hip disability without resort to mere speculation, explaining that it would be difficult to state that one isolated injury caused the Veteran's current right hip disability. However, the Veteran has reported that after the initial injury, he sustained recurrent contusions and injuries to his right hip (from martial arts classes and air assault training) and experienced worsening right hip pain but reporting to sick call for additional treatment for complaints referable to his right hip was not an option as it would have been counterproductive to his career. Thus, he reported that he self-medicated so that he could continue performing his duties. The Board has given the benefit of the doubt to the Veteran as to the claimed in-service events. 

Reasonable doubt is resolved in the Veteran's favor and service connection for a right hip disability is warranted.

The Board expresses no opinion regarding the severity of this disorder. The RO will assign appropriate disability ratings on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for right hip DJD, S/P right hip arthroplasty is granted.
REMAND

As the RO will assign appropriate disability ratings on receipt of this decision for the right hip disability, remand for reconsideration of the Veteran's claim for entitlement to a temporary (100 percent) total evaluation based on surgical procedure requiring a period of convalescence is warranted.
    
Accordingly, the case is REMANDED for the following action:

1. Assign appropriate disability ratings for the now service-connected right hip DJD, S/P right hip arthroplasty.

2. Then readjudicate the claim for entitlement to a temporary (100 percent) total evaluation based on surgical procedure requiring a period of convalescence.

If indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


